                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                    UNITED STATES DISTRICT COURT

                                   8                                   NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10     ALBERT D. SEENO CONSTRUCTION                         Case No. 17-cv-03765-SI
                                         COMPANY, et al.,
                                  11
                                                         Plaintiffs,                          ORDER RE: DISCOVERY
                                  12
Northern District of California




                                                   v.
 United States District Court




                                                                                              Re: Dkt. Nos. 58, 60, 61
                                  13
                                         ASPEN INSURANCE UK LIMITED,
                                  14
                                                         Defendant.
                                  15

                                  16           This order resolves a pending dispute regarding plaintiffs’ discovery seeking information

                                  17   and documents about other policyholders who have policies containing provisions that are identical

                                  18   or “substantially similar” to two Self Insured Retention provisions contained in plaintiffs’ insurance

                                  19   policies.

                                  20           In the parties’ initial letter brief regarding this dispute, plaintiffs stated that this discovery

                                  21   was relevant to their claim for bad faith. In addition, plaintiffs stated that they needed this discovery

                                  22   to establish whether there are similarly situated policyholders to determine whether plaintiffs can

                                  23   satisfy the requirements of a representative action under California Business and Professions Code

                                  24   section 17200. The Court then ordered supplemental briefing on the question of whether, after Arias

                                  25   v. Superior Court, 46 Cal. 4th 969, 980 (2009), plaintiffs can bring a “representative” section 17200

                                  26   claim without also seeking class certification under Rule 23.            The parties have filed those

                                  27   supplemental briefs.

                                  28           The parties appear to agree that Arias holds that if plaintiffs wish to seek disgorgement or
                                   1   restitution on behalf of other policyholders, plaintiffs are required to seek class certification.

                                   2   However, citing McGill v. Citibank, N.A., 2 Cal. 5th 945, 960 (2017), plaintiffs assert that they may

                                   3   seek injunctive relief on behalf of the public under section 17200 without seeking class certification.

                                   4   In McGill, the California Supreme Court held that an action by a private plaintiff seeking injunctive

                                   5   relief on behalf of the general public is not a “representative action” under section 17200, and thus

                                   6   need not be brought as a class action. Id. at 960-61. Thus, under Arias and McGill, if plaintiffs

                                   7   wish to bring a representative action seeking disgorgement or restitution on behalf of other

                                   8   policyholders, they must seek to bring this case as a class action under Rule 23, whereas if plaintiffs

                                   9   wish to pursue injunctive relief on behalf of the “general public,” they need not.

                                  10          The Court concludes that plaintiffs are entitled to the discovery sought, with certain

                                  11   limitations. The Court agrees with plaintiffs that the discovery is relevant to plaintiffs’ claim for

                                  12   bad faith and punitive damages. See generally Colonial Life & Acc. Ins. Co. v. Sup. Ct., 31 Cal. 3d
Northern District of California
 United States District Court




                                  13   785, 790-92 (1982); Neal v. Farmers Ins. Exch., 21 Cal. 3d 910, 923 (1978). Further, information

                                  14   about other policyholders will allow plaintiffs to determine if they wish to seek class certification.1

                                  15   The Court is not persuaded by defendant’s argument that plaintiffs have not shown a need for the

                                  16   discovery because plaintiffs have not actually been injured under the policies, as that question goes

                                  17   to the heart of plaintiffs’ claims and cannot be decided on the present record. In addition, defendant

                                  18   has not substantiated its assertion that production of discovery regarding similarly situated

                                  19   policyholders is burdensome or oppressive.

                                  20          However, the Court agrees with defendant that plaintiffs’ requests for information about

                                  21   policies containing language “substantially similar” to plaintiffs’ policies is too vague, and thus

                                  22   defendant need only produce discovery regarding other policies containing language identical to the

                                  23   Self Insured Retention provisions at issue here. The Court also agrees with defendant that the

                                  24   discovery should be limited to other insureds who had/have consecutive policies governed by

                                  25   California law, during the time period at issue in this case (2005-2015), and in the same line or type

                                  26   of insurance as plaintiffs’ policies. Finally, the Court finds that plaintiffs’ proposed letter to other

                                  27
                                              1
                                  28              The Court makes no finding at this time about whether this case would be suitable for class
                                       certification.
                                                                                          2
                                   1   policyholders is argumentative for the reasons identified by defendant. The Court approves

                                   2   defendant’s proposed letter and will permit defendant to send the letter.

                                   3

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: November 29, 2018                      ______________________________________
                                                                                       SUSAN ILLSTON
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
